 Case: 1:20-cv-03355 Document #: 23-1 Filed: 08/24/20 Page 1 of 4 PageID #:197




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


VIVEK SHAH,

     Plaintiff,
                                        Case No. 20-cv-03355
             v.
                                        Honorable Gary S. Feinerman
JPMORGAN CHASE BANK, N.A.,
                                        Magistrate Judge: Honorable Young B. Kim
             Defendant.



                           EXHIBIT B TO E. BASS
                        DECLARATION IN SUPPORT OF
                      DEFENDANT’S MOTION TO DISMISS

                           (REDACTED VERSION)
Case: 1:20-cv-03355 Document #: 23-1 Filed: 08/24/20 Page 2 of 4 PageID #:198




[REDACTED]




                                                                                /
Case: 1:20-cv-03355 Document #: 23-1 Filed: 08/24/20 Page 3 of 4 PageID #:199




[REDACTED]
Case: 1:20-cv-03355 Document #: 23-1 Filed: 08/24/20 Page 4 of 4 PageID #:200




[REDACTED]
